Citation Nr: 1032332	
Decision Date: 08/27/10    Archive Date: 09/01/10

DOCKET NO.  08-35 421	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for diabetes mellitus, to 
include as secondary to service-connected neck and/or back 
conditions.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

J. Schroader, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1989 to March 2003.  
The Veteran also served on active duty for a period of over six 
years priorto.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a July 2008 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) located in Detroit, 
Michigan that denied the Veteran's claim of entitlement to 
service connection for diabetes mellitus.

On his November 2008 Form 9 appeal, the Veteran requested a 
Travel Board hearing, which was scheduled on September 15, 2009.  
The Veteran failed to appear, and, therefore, his request is 
considered withdrawn.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Veteran contends that he incurred diabetes mellitus that had 
its onset in service.  See Statement, December 2007; Notice of 
Disagreement, August 2008; Form 9 Appeal, November 2008.  In the 
alternative, the Veteran contends that he became obese as a 
result of his service-connected back and neck conditions, and 
that obesity, in turn, caused his diabetes.  See Statements in 
Support of Claim, September 2006, April 2007, December 2007; VA 
Treatment Record, April 2005 (neck).  After a thorough review of 
the Veteran's claims folder, the Board has determined that 
additional development is necessary prior to adjudication of this 
claim.  

Although the Veteran contends that diabetes was first noted in 
the service, the Board notes that the Veteran's service treatment 
records are silent as to any diagnosed diabetes mellitus, 
"borderline diabetes," or even any notation of elevated blood 
sugar or glucose.  Rather, the Board notes that the Veteran's 
glucose was recorded as 101 in May 1994, 104 in September 2000, 
and 86 in June 2002.  The Veteran separated from service in March 
2003, and no further glucose (blood) testing was performed prior 
to his separation from service.  In addition, the Board notes 
that several service treatment records from his last few years in 
service specifically note that the Veteran was not diabetic.  See 
Service Treatment records, June 2000, October 2000, December 
2001, and February 2003.

It appears that the Veteran may have intended to reference 
certain April 2005 private treatment records, which were prepared 
only two years post-service, that reflect that the Veteran's 
glucose was 97 and that a diagnosis of "borderline diabetes" 
was recorded.  See also VA Treatment Record, January 2006.  Also, 
a VA treatment record (for a same day appointment) reflects that 
the Veteran presented for diabetic counseling and a notation of 
"new diabetic" was recorded.

The next recorded diagnosis of diabetes mellitus is reflected in 
a March 2007 private treatment record from the Alma Family 
Practice.  See also Private Treatment Record, February 2007 
(fasting lab glucose 598).  The Board notes that each of these 
records are dated beyond the one-year presumptive period for 
chronic diseases, including diabetes mellitus.  See 38 C.F.R. 
§§ 3.307(a)(3), 3.309(a) (2009).

However, VA regulations provide that service connection is 
warranted for a disability that is proximately due to or the 
result of a service-connected disease or injury.  38 C.F.R. § 
3.310 (2009).  This includes any increase in disability that is 
proximately due to or the result of a service-connected disease 
of injury.  Allen v. Brown, 7 Vet. App. 439 (1995).

With regard to the Veteran's alternative contention that his back 
and neck conditions caused his obesity that, in turn, caused his 
diabetes mellitus, the Board notes that the RO specifically 
denied service connection for obesity in a May 2007 rating 
decision based on a finding that obesity alone is not considered 
a disability for which service connection may be granted.  In 
this regard, the Board notes that the VA Schedule for Rating 
Disabilities, 38 C.F.R. Part 4, does not provide a separate 
disability rating for obesity.  See also Allen v. Brown, 7 Vet. 
App. 439, 448 (1995); Hunt v. Derwinski, 1 Vet. App. 292, 296 
(1991); 38 C.F.R. § 4.1 (2009).  

Nevertheless, assuming that the RO is correct that obesity is not 
a disability for which service connection can be granted, this 
fact would not preclude the possibility of finding a causal 
connection between the Veteran's service-connected disabilities 
and his diabetes mellitus if the Veteran was found to be correct 
that such service-connected disabilities caused or contributed to 
his obesity, which, in turn, caused or contributed to the 
development of diabetes mellitus.  In this regard, the Board 
acknowledges that a March 2000 service treatment record reflects 
that the Veteran weighed 241 pounds at that time.  Service 
treatment records reflect that the Veteran began experiencing 
buttocks, hip, and back pain around April 2000, without any 
particular injury, and ultimately underwent laminectomy surgery 
in October 2000 and a spinal fusion in December 2001.  See 
Service Treatment Record, April 2000; Report of Medical History, 
June 2002.  A March 2003 VA examination report (general), 
prepared the same month the Veteran separated from service, 
reflects that he weighed 285 pounds at that time.  An October 
2005 private treatment record reflects that the Veteran weighed 
309 pounds, and that his obesity was "aggravated by his back 
pain."  A January 2006 VA treatment record reflects that the 
Veteran weighed 320 pounds, and that he reported having gained 
about 100 pounds due to his back problems in the past three 
years.  Cf. Private Treatment records, January 2005, June 2005, 
March 2006 (automobile accident).  

The Veteran has not been provided with a VA examination relating 
to his claim.  In light of the above evidence reflecting that the 
Veteran has been diagnosed with diabetes shortly after service 
(albeit beyond the one-year presumptive period), and in light of 
the evidence suggesting that there may be some relationship 
between the Veteran's diabetes, obesity, and service-connected 
neck and back conditions, a VA examination is required.  See 38 
U.S.C.A. § 5103A(d) (West 2002); McLendon v. Nicholson, 20 Vet. 
App. 79, 83 (2006) (VA medical examination is required where 
evidence "indicates" that "symptoms of a disability" may be 
related to service).



Accordingly, the case is REMANDED for the following action:

1.  Obtain a copy of the Veteran's record of 
his first period(s) of active service from 
1982 to 1989 and associate it with the claims 
file.  If these records are found to be 
unavailable, this should be specifically 
noted in the claims file.

2.  Obtain any available VA treatment records 
pertaining to his diabetes mellitus dated 
from October 2006 to present and associate 
them with the claims file.  If these records 
are found to be unavailable, this should be 
specifically noted in the claims file.

3.  After the above development is complete, 
afford the Veteran an appropriate VA 
examination to determine the nature and 
etiology of his diabetes mellitus.  Any and 
all studies, tests, and evaluations deemed 
necessary by the examiner should be 
performed.  The examiner should review all 
pertinent records associated with the claims 
file, to include the Veteran's service 
treatment records, VA treatment records, and 
private treatment records.  The examiner 
should indicate whether it is "at least as 
likely as not" (meaning likelihood of at 
least 50%) that the Veteran's diabetes 
mellitus had its onset in service or is 
otherwise related to service.  Also please 
ask the examiner to provide an opinion as to 
whether it is "at least as likely as not" 
that the Veteran's diabetes mellitus is 
secondary to his obesity and, if so, whether 
it is at least as likely as not that such 
obesity is secondary to his service-connected 
neck and/or back conditions.

A clear rationale for all opinions would be 
helpful and a discussion of the facts and 
medical principles involved would be of 
considerable assistance to the Board.  

4.  Then, readjudicate the Veteran's claim.  
If his claim remains denied, he should be 
provided with a Supplemental Statement of the 
Case (SSOC).  After the Veteran and his 
representative have been given the applicable 
time to submit additional argument, the claim 
should be returned to the Board for further 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


